     Case 2:20-cv-00011-LGW-BWC Document 53 Filed 03/06/20 Page 1 of 2

                                                                   irn ,r

                                                            u.s^D[sjfiicr
            3n tlje SHniteb ^tatesf jaistrict                "0 ■ SR -6 Pf)°2;^ 12
            for tlje ^outjiem jaisftntt of (jleor^ia
                      prunsitotck IBtbtsiton                            OF GA.



DONJON-SMIT, LLC,


       Plaintiff,

       V.                                       No. 2:20-CV-011


ADMIRAL KARL L. SCHULTZ,
CAPTAIN JOHN W. REED, COMMANDER
MATTHEW J. BAER, and COMMANDER
NORM C. WITT, in their official
capacity as Officers of the
UNITED STATES COAST GUARD,


       Defendants.


                                  ORDER



      On March 4, 2020 Plaintiff moved this Court to enter an order

requiring Defendants to produce certain records for Plaintiff's

use at the deposition of Commander Norm. C. Witt, scheduled for

March 9, 2020. Dkt. No. 47. That motion has been fully briefed by

the parties. Dkt. Nos. 49, 50, 51. After review of the motions and

in   careful   consideration of   the   facts   of   this case,   the    Court

DENIES Plaintiff's request and ORDERS the deposition to go forward

as scheduled.


      SO ORDERED, this       day of March/ 202j|^



                                  HON. lil^ GODBEY WOOD, JUDGE
                                  UNITEEKSTATES DISTRICT COURT
Case 2:20-cv-00011-LGW-BWC Document 53 Filed 03/06/20 Page 2 of 2
